


Exhibit 10.20
 
Description of Compensation of Directors


Each Director not employed by First Data or affiliates of Kohlberg Kravis
Roberts & Co. (KKR) receives the following:


•
At the time of their appointment, a one-time grant of 158,182 options to
purchase shares of Class A common stock of First Data pursuant to the First Data
Corporation 2015 Omnibus Incentive Plan (2015 Plan) with a strike price equal to
the Fair Market Value at the time of grant to vest in equal annual installments
on the first three anniversaries of the grant date.



•
Annual grant of restricted stock of First Data equivalent in value to $125,000,
both at the time of their appointment and during the first quarter of each
subsequent calendar year during which they continue to serve pursuant to the
2015 Plan and on the following terms:



◦
20% vesting one year from the grant date;

◦
40% vesting two years from the grant date;

◦
40% vesting three years from the grant date;

◦
Forfeiture of unvested awards upon termination of Board service for any reason
other than Death or Disability; and

◦
In the event of Death or Disability, First Data shall exercise call rights and
pay 100% of the fair market value for unvested awards.



•
Annual cash retainer of $75,000 to be paid in quarterly installments on the
first day of each calendar quarter.



Each non-employee Director associated with KKR receives an annual cash retainer
of $40,000, payable in semi-annual installments.


All cash compensation may be deferred under the First Data 2008 Non-Employee
Director Deferred Compensation Plan based upon the election made prior to each
calendar year by each director. All amounts deferred will accrue earnings based
on the performance of Class A common stock and are paid to the director upon
termination of the director’s service, subject to acceleration of the payout
under certain circumstances.


